Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 1 of 17



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60416-CIV- SMITH/VALLE

  TOCMAIL INC., a Florida corporation,

                 Plaintiff,
  v.

  MICROSOFT CORPORATION, a
  Washington corporation,

              Defendant.
  _____________________________________/

       PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
        MOTION TO TRANSFER TO THE WESTERN DISTRICT OF WASHINGTON

         Plaintiff, TocMail Inc. (“TocMail” or “Plaintiff”), by and through undersigned counsel,

  hereby respectfully files its Memorandum of Law in Opposition to Defendant, MICROSOFT

  CORPORATION’S (“Microsoft” or “Defendant”), Motion to Transfer this Action to the Western

  District of Washington (“Motion to Transfer” or “Motion”) [D.E. 15], and states:

                                      I.     INTRODUCTION

         The Southern District of Florida is TocMail’s home forum. This District is also the home

  of one of Microsoft’s headquarters along with Microsoft’s regional sales office for the entire South

  East U.S., and a regional Microsoft Cybersecurity Solutions Group office as well. This is not a

  case where the plaintiff is in Florida and the defendant is elsewhere. Rather, both parties are in

  the Southern District of Florida.

         TocMail has identified four key witnesses in South Florida, including a third-party witness

  who cannot be compelled to Washington. Whereas, Microsoft has local employees who can testify

  fully to each element of the Lanham Act without requiring a single witness from Washington State.



                                                   1
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 2 of 17



  Moreover, Microsoft has not identified any third-party witness in Washington who must be

  compelled.

         Microsoft cannot meet its heightened burden of demonstrating that a transfer is strongly

  favored, and all of the factors weigh against transfer. In fact, the Southern District of Florida is

  the only logical forum for this dispute.

                                 II.     MEMORANDUM OF LAW

         In the Eleventh Circuit, “Section 1404 factors include (1) the convenience of the witnesses;

  (2) the location of relevant documents and the relative ease of access to sources of proof; (3) the

  convenience of the parties; (4) the locus of operative facts; (5) the availability of process to compel

  the attendance of unwilling witnesses; (6) the relative means of the parties; (7) a forum's familiarity

  with the governing law; (8) the weight accorded a plaintiff’s choice of forum; and (9) trial

  efficiency and the interests of justice, based on the totality of the circumstances.” Manuel v.

  Convergys Corp., 430 F.3d 1132, 1135 n. 1 (11th Cir. 2005) “The plaintiff’s choice of forum

  should not be disturbed unless it is clearly outweighed by other considerations.” Robinson v.

  Giarmarco & Bill, P.C., 74 F.3d 253, 260 (11th Cir. 1996).

         A defendant “cannot merely shift the inconvenience of the location from itself to Plaintiff.”

  Ritter v. Metro. Casualty Ins. Co., No. 4:19-cv-10105, 2019 WL 8014511, *3 (S.D. Fla. Dec. 3,

  2019). ‘“Defendants moving for transfer have a heightened burden as they must prove with

  particularity the inconvenience caused by the plaintiff’s choice of forum.’” Microspherix LLC v.

  Biocompatibles, Inc., No. 9:11-cv-80813, 2012 WL 243764 *2 (S.D. Fla. Jan. 25, 2012) (citations

  omitted).

         Throughout its motion, Microsoft relies heavily on Motorola Mobility, Inc. v. Microsoft

  Corp., 804 F. Supp. 2d 1271 (S.D. Fla. 2011), a patent infringement case nothing like this false



                                                    2
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 3 of 17



  advertising case. The plaintiff, Motorola, was a Delaware corporation with its principal place of

  business in Illinois and Motorola did not file in its home forum. Id. at 1274. Moreover, there were

  already two other cases pending in Washington between Motorola and Microsoft and “the

  resources required to adjudicate th[e] case could be streamlined with the cases already pending in

  Washington.” Id. at 1274, 1278.

         In general, in its Motion, Microsoft repeatedly relies on patent infringement cases which

  are not applicable to this false advertising case. Patent infringement cases center around creation,

  design, and development, whereas false advertising cases center on the dissemination of false

  advertisements regarding the finished product.

         Here, the factors weigh strongly against transfer.

  1.     The Convenience of the Parties.

         “Some courts consider the convenience of the parties the single most important factor in

  an analysis of whether a transfer should be granted.” Steifel Labs., Inc. v. Galderma Labs., Inc.,

  588 F. Supp. 2d 1336, 1339 (S.D. Fla. 2008).

         Microsoft has a headquarters in Fort Lauderdale, which, in Microsoft’s words, “manages

  35 offices in 18 countries across the region. Their team of 4,000 generates over one million jobs

  with the support of 80,000 business partners, and a growing ecosystem of more than 846,000

  developers.”     A true and correct copy of a printout from Microsoft’s website,

  https://careers.microsoft.com/professionals/us/en/l-fort-lauderdale,   is   attached    hereto   as

  Exhibit “1.” Additionally, the Fort Lauderdale headquarters “is the base for a separate sales group

  dedicated to the Southeast U.S.” See Exhibit “2,” p. 5, an article from the Miami Herald, a true

  and correct copy of which is attached hereto. Microsoft also has a Cybersecurity Solutions Group

  (CSG) office in Fort Lauderdale as well. See Exhibit “3,” pp. 2-3, a job posting for Microsoft’s



                                                   3
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 4 of 17



  Cybersecurity Solutions Group in Fort Lauderdale, a true and correct copy of which is attached

  hereto. In South Florida, Microsoft has sales and marketing teams, network engineers, product

  specialists, support personnel, and cybersecurity experts. Thus, the Southern District of Florida is

  a convenient forum for Microsoft.

          TocMail is a small business in South Florida. Wood Decl., ¶ 6. A true and correct copy of

  the Declaration of Michael Wood is attached hereto as Exhibit “4.” TocMail’s principal place of

  business and only office is in South Florida. Id. TocMail has no connection to Washington, and

  litigating across the country in Washington state would be very inconvenient for TocMail. Id.

  Microsoft fails to present any argument on this factor even though it has the burden.

          Therefore, convenience of the parties strongly favors keeping the case in this District.

  2.      Convenience of Witnesses.

          A party seeking a transfer must demonstrate that the witnesses are “key witnesses.” Mason

  v. Smithkline Beecham Clin. Labs., 146 F. Supp. 2d 1355, 1361 (S.D. Fla. 2001); Homes v.

  Freightliner, LLC, 237 F. Supp. 2d 690, 694 (M.D. Ala. 2002) (“[A] party seeking a transfer must

  demonstrate that the witnesses identified are key witnesses.”). “A witness is key if his or her

  testimony is likely to be significant enough that the witnesses’s presence would be necessary at

  trial.” Nat. Trust Ins. Co. v. Penn. Nat. Mut. Casualty Ins. Co., 223 F. Supp. 3d 1236, 1243 (M.D.

  Fla. 2016) (emphasis added). A failure to ‘“indicat[e] what their testimony at trial will be, ’does

  not merit transfer.” Id.

          This case is premised on Microsoft’s false advertisements that its cybersecurity protects

  users against cloaking when it does not. 1 Thus, Microsoft’s key witnesses in this case will include



  1
    Microsoft promotes its Safe Links service as protecting against a specific attack called cloaking, in which
  a hacker’s link sends benign content to security scanners and sends malicious content to everyone else. This
  is discussed in detail in TocMail’s Response to Motion to Dismiss [D.E. 22].

                                                       4
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 5 of 17



  cybersecurity witnesses and sales witnesses, all of whom reside here in South Florida. As

  discussed, Microsoft has a local Cybersecurity Solutions Group and the regional sales office for

  the entire Southeast U.S. as well. Thus, any witnesses identified by Microsoft in Washington

  would merely be duplicative to local witnesses but in no way “key” or “necessary at trial.”

          Microsoft argues that Washington employees with knowledge of “key design” and

  “development” “will likely be at the center” of this case, as well as other purportedly relevant

  knowledge (such as product creation). Motion, p. 5, Ex. 1 ¶ 12. However, many of the knowledge

  areas cited by Microsoft (such as creation, design process, and development) may be relevant to

  addressing the elements of a patent infringement case, but not the elements of this false advertising

  case. 2 After all, even if the inventors and developers tried to solve cloaking, the only relevant

  question is whether or not the finished product works as advertised. 3

          Microsoft also argues that Washington employees made “marketing and sales decisions

  that will likely be at the center of TocMail’s Lanham Act claims.” Motion, p.5. Yet the creation

  process of the marketing content is not relevant to any element of the Lanham Act. The only

  relevant Lanham Act issues are whether the finished content is false, and whether the false message

  of the finished content influenced sales. The Lanham Act is not concerned with pre-sales decision

  making, but rather the impact on actual sales instead, making this the relevant sales knowledge.




  2
   When arguing convenience of witnesses, Microsoft mischaracterizes three patent infringement cases as
  purportedly having “similar fact patterns” to this false advertising case. Suomen Colorize Oy v. Dish
  Network L.L.C., 801 F. Supp. 2d 1334 (M.D. Fla. 2011), Guidance IP LLC v. T- Mobile USA, Inc., No.
  613CV1168ORL36GJK, 2014 WL 12521334, and Motorola Mobility, Inc. v. Microsoft Corp., 804 F. Supp.
  2d 1271 (S.D. Fla. 2011). Motion, pp. 5-6. These two different types of cases require two different sets of
  witnesses. There is no “similar fact pattern.”
  3
    In 2017, a cybersecurity expert from Microsoft realized that Safe Links was never designed to block IP
  cloaking, regardless of the original inventors’ intentions. Compl. ¶¶ 6, 32-40. This realization came two
  years after Safe Links was released. Thus, what matters is the current understanding of Microsoft’s
  cybersecurity team, not the testimony of Safe Links’ creators.

                                                      5
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 6 of 17



         TocMail does not accuse any marketers of acting in bad faith. It is Microsoft’s

  cybersecurity team that knows Safe Links’ design flaw. TocMail will seek to establish at trial that

  Microsoft’s cybersecurity evangelists know Safe Links’ flaw. Therefore, TocMail has identified

  two key cybersecurity witnesses who are Microsoft employees here in South Florida: Michael

  Marrochello (Security & Compliance Technical Specialist) whose sole job function is technical

  support of sales of Microsoft’s Advanced Threat Protection (ATP) suite (including ATP Safe

  Links), 4 and MariaTeresa Zancanelli Ghiorzoe (Regional Cybersecurity Program Manager). 5

  Wood Decl., ¶ 7 (Ex. 4). Both individuals possess technical product knowledge in addition to

  requisite cybersecurity expertise: Mr. Marrochello is a Certified Ethical Hacker. Id.; see also

  Exhibit “5,” a Certified Ethical Hacker Certificate, a true and correct copy of which is attached

  hereto. Ms. Ghiorzoe is a Certified Information Systems Security Specialist. Wood Decl., ¶ 7; see

  also FN 5.

         TocMail also identifies a key third-party witness - John Perez from Epica in Miami, Florida

  who will testify about how perception of Microsoft’s email security affects purchase decisions of

  Microsoft 365 (Office 365). Wood Decl., ¶ 8; see also LinkedIn Profile for Mr. Perez, a true and

  correct copy of which is attached hereto as Exhibit “6.” Mr. Perez previously worked for

  Microsoft for 13 years where he was responsible for Microsoft 365 product marketing accounting

  for $3.5 billion in revenue. Id. He has requisite knowledge regarding the material qualities that

  affect $3.5 billion in annual revenue specifically related to the product containing ATP Safe Links’

  security service. Id. Mr. Perez will likely not attend a Washington trial, as his loyalties continue to

  be with Microsoft, whose products he continues to resell in his new position. Id.



  4
    According to the LinkedIn profile and Facebook page for Michael Marrochello. Last visited May 16,
  2020.
  5
    According to the LinkedIn profile for MariaTeresa Zancanelli Ghiorzoe. Last visited May 16, 2020.

                                                    6
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 7 of 17



          Another key witness for TocMail includes TocMail’s CEO, who will testify regarding

  TocMail’s cybersecurity service and how the company is damaged and will be damaged by

  Microsoft’s false advertising. Wood Decl., ¶ 9 (Ex. 4). TocMail’s CEO resides and works in South

  Florida. Id.

          Not one Washington witness from either party is necessary at trial. 6 However, even if

  Microsoft optionally chooses to use Washington employees, “[t]ransfer may be denied when the

  witnesses, although in another district, are employees of a party and their presence can be obtained

  by that party.” Mason, 146 F. Supp. 2d at 1361 (S.D. Fla. 2001); see also Steifel Labs., 588 F.

  Supp. 2d at 1341 (S.D. Fla. 2008) (defendant “failed to indicate any material reason why such

  employees would be unable to travel to Florida for trial”); Gubarev v. Buzzfeed, Inc., 253 F. Supp.

  3d 1149, 1164 (S.D. Fla. 2017) (“Because the witnesses identified by Defendants are employees

  of Defendant Buzzfeed, compelling the employees ’presence at trial should not be an issue”). That

  is because, “when considering this factor, it is not so much the convenience of the witnesses but

  the possibility of having their testimony at the trial that is important.” Id.

          Microsoft claims witnesses testifying to “revenues generated by sales, concerning ATP and

  Office 365” cannot be compelled at trial because such knowledge can only be imparted by

  employees of PricewaterhouseCooper (PwC) in Redmond, Washington. Yet Microsoft does not

  show why their own consultants “dedicated to… Microsoft” would be unwilling to testify. Motion,

  Ex. 1. “[A] failure to ‘show that the witnesses would be unwilling to testify and that compulsory

  process would be necessary’ weighs against transfer.” Davis v. Ceo Recruiting, Inc., Case No:

  6:18-cv-695-Orl-40DCI, 2018 WL 4964638, *8 (M.D. Fla. Sep. 28, 2018). Indeed, it is hard to

  imagine Microsoft’s own consultant refusing to testify for Microsoft.


  6
    TocMail’s Initial Disclosures include other Microsoft employees who likely have discoverable
  information but are not anticipated as being witnesses at trial.

                                                     7
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 8 of 17



         Moreover, local employees from PwC’s Miami and Fort Lauderdale offices certainly can

  present simple sales numbers.

         Regardless, these are literally Microsoft’s own financial records. Microsoft possesses or

  has the right to control and access all such financial information and could itself testify regarding

  such financial information. A finance executive from Microsoft’s Fort Lauderdale headquarters

  can present the spreadsheet or graph.

         Therefore, the convenience of witnesses factor strongly favors keeping the case here.

  3.     The Availability of Process to Compel the Attendance of Unwilling Witnesses.

         As just discussed, Microsoft failed to explain why individuals from PwC, who is

  Microsoft’s consultant and the only potential third party witness identified by Microsoft, would be

  unwilling to testify at Microsoft’s request. Moreover, PwC has local offices, and PwC merely

  possesses financial records owned by Microsoft. Microsoft has not met its heavy burden and this

  factor weighs against transfer.

  4.     The Location of Relevant Documents.

         It is well established in this District that, “in this age of electronic discovery, it is no more

  burdensome for [a defendant] to produce its documents in Florida than it is for it to produce them

  in [defendant’s forum.]” Wi-Lan USA, Inc. v. Alcatel-Lucent USA Inc., No. 12-23568-CIV, 2013

  WL 358385 *4 (S.D. Fla. Jan. 29, 2013); see also Ritter, 2019 WL 8014511 at *4 (“technological

  advancements have rendered physical location of documents and other types of proof virtually

  irrelevant”), Thus, Microsoft’s argument that its purported relevant documents are located in

  Washington has no relevance here.

         Moreover, the false advertisements currently being disseminated by Microsoft at issue in

  this case include the ATP Video, Guide, and Case Study accessed from Microsoft’s main ATP



                                                    8
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 9 of 17



  promotion       and     purchase       webpage    at:    https://www.microsoft.com/en-us/microsoft-

  365/exchange/advance-threat-protection. Florida residents access these promotional materials

  from IP addresses located in Chicago, Illinois, not Washington, on servers owned by Akamai

  Technologies (“Akamai”).          See Exhibit “7,” the IP address for www.microsoft.com when

  accessed from Florida, and Exhibit “8,” the geolocation of this IP address, which are attached

  hereto. Since 1999, Microsoft has had a relationship with Akamai to disseminate its promotional

  pages and materials from Akamai’s servers scattered around the globe. See article regarding

  Microsoft and Akamai’s relationship attached hereto as Exhibit “9.” Thus, the false advertising

  materials are not only not in Washington, they are not even disseminated from Microsoft’s own

  servers.

  5.      The Locus of Operative Facts.

          In actions for false advertising under the Lanham Act, “the locus of operative facts is in

  the initial forum if the . . . false statements occur in that forum.” Student Advantage, Inc. v. Int’l.

  Student Exchange Cards, Inc., No. 00Civ.1971, 2000 WL 1290585, *7 (S.D.N.Y. 2000). The

  court in Student Advantage found: “Here, the allegation is that [defendant] makes false statements

  . . . in this District via the internet and through businesses located here. The locus of operative

  facts is thus in this District . . .” Id.

          Microsoft admits in its Motion that the “advertisements and materials were widely

  disseminated throughout the United States.” Motion, p. 4. Microsoft also disseminates false

  statements to Floridians from the regional sales office located in this District. Thus, because

  Microsoft made false statements in this District via the internet and through its business located

  here, the locus of operative facts is in this District as the initial forum.




                                                      9
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 10 of 17



          Microsoft inappropriately relies on patent infringement cases when arguing the locus of

  operative facts. Motion, p. 4-5. For example, Microsoft relies on Trace-Wilco, Inc. v. Symantec

  Corp., No. 08-80877-CIV, 2009 WL 455432, *2 (S.D. Fla. Feb. 23, 2009), which states that

  “district courts may disregard plaintiff’s choice of forum in cases involving claims of patent

  infringement.” Thus, the three cases cited by Microsoft have no application to this current dispute.

          Here, the cause of action giving rise to the claim for relief is “Microsoft’s dissemination of

  deceptive promotions.” Compl., ¶ 1. As discussed above, Microsoft’s false promotions are not

  even disseminated from Washington, but rather disseminated from Akamai servers scattered

  around the globe. Also, when Microsoft’s cybersecurity evangelists from regional offices,

  including offices here in Fort Lauderdale, deceptively use the false materials to acquire/maintain

  corporate customers, none of this dissemination involves Washington, but rather multiple

  dissemination points around the globe instead, including South Florida. 7

          Even if Washington was the exclusive dissemination point, which it is not, the locus of

  operative facts would at least be neutral given the national and local harm. See LRP Publications,

  Inc. v. Sharedxpertise Media, LLC, No. 11-80395-CIV-MARRA/JOHNSON (S.D. Fla. Dec. 15,

  2011). 8 LRP involved false advertising and related claims arising out of a press release issued by

  SharedXpertise. Id. In finding the locus of operative facts to be a neutral factor, the Court stated

  that while “the harm arose out of actions executed exclusively within the District of New Jersey…

  the harm of consumer confusion existed throughout the nation because LRP has a national


  7
    A LinkedIn search indicates that Microsoft operates regional Cybersecurity Solutions Group offices in
  almost every major city around the globe, including Charlotte, Washington DC, Philadelphia, New York,
  Boston, Chicago, Madrid, United Kingdom, Munich, Fort Lauderdale and many more. See also job postings
  for Microsoft’s Cybersecurity Solutions Group offices in Washington DC, Los Angeles, and the United
  Kingdom, attached hereto as Exhibits “10-12.” The job postings show that the CSG offices are “regionally
  based.” See Exs. 3, 12.
  8
    A true and correct copy of that Decision is attached hereto as Exhibit “13.” This order was incorrectly
  posted to Pacer as “Order on Motion for Miscellaneous Relief,” presumably causing Westlaw to miss it.

                                                     10
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 11 of 17



  customer base. Further, the harm to Lutz indisputably occurred in Florida. The varied locations

  of the harm resulting from the allegedly wrongful conduct precludes a finding of a clear locus of

  operative facts, so this factor does not weigh in favor of transfer.” Id. (emphasis added); see also

  Gubarev, 253 F. Supp. 3d at 1165-66 (S.D. Fla. 2017) (“[W]here there is no single locus of the

  operative facts, this factor is neutral and does not support a transfer.”).

         The locus of operative facts factor weighs against transfer.

  6.     The Weight Accorded to Plaintiff’s Choice of Forum.

         “The plaintiff’s choice of forum should not be disturbed unless it is clearly outweighed by

  other considerations.” Robinson, 74 F.3d at 260; see also Sapa Precision Tubing Rockledge, LLC

  v. Tex-Mex Recycling, LLC, No: 6:16-cv-22-Orl-31KRS, 2016 WL 3917491, *7 (M.D. Fla. July

  20, 2016) (“When deciding a motion to transfer under Section 1404, the Court employs a ‘strong

  presumption against disturbing plaintiff’s initial forum choice.’”); “[A] defendant bears a heavy

  burden when seeking to disrupt a plaintiff’s chosen venue.” Sapa Precision, 2016 WL 3917491

  at *7. Significantly, even where operative facts did not occur in the chosen forum, “a plaintiff’s

  choice of forum must be afforded considerable deference, where, as here, the plaintiff has elected

  to bring suit in the district in which he resides.” Mason, 146 F. Supp. 2d at 1361 (S.D. Fla. 2001).

         Microsoft mischaracterizes case law to claim that “the action should be transferred” on the

  weight of locus of operative facts alone, even when TocMail has chosen its home forum. However,

  the cases cited by Microsoft do not support that contention. Motion, pp. 3-4. Moreover, locus of

  operative facts does no outweigh Plaintiff’s choice of forum, even when Plaintiff has not chosen

  its home forum. Kelling v. Hartford Life & Accident Ins. Co., 961 F. Supp. 2d 1216, 1218, 1219-

  20 (M.D. Fla. 2013) (finding that plaintiff’s choice of forum was “the key factor weighing against




                                                    11
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 12 of 17



  transfer” even where the locus of operating facts was “definitely not” in plaintiff’s chosen district,

  and even though plaintiff’s home forum was more than a thousand miles away).

          Here, TocMail filed the instant action in its home forum. Thus, while Microsoft argues that

  the operative facts did not occur in this District, with which TocMail strongly disagrees as

  discussed above, TocMail’s choice of its home forum is still given considerable deference.

          Moreover, not only is TocMail’s home in South Florida, but Microsoft has a headquarters,

  regional sales office, and cybersecurity evangelists in South Florida as well. TocMail’s choice of

  its home forum strongly weighs against transfer.

  7.      The Relative Means of the Parties.

          Microsoft fails to address this factor. Regardless, it clearly favors TocMail.

          Microsoft is a multi-national giant corporation with over 150,000 employees and offices

  and stores throughout the United States and world, including a headquarters in Fort Lauderdale.

  On the other hand, TocMail is a small business with no offices outside of South Florida. Wood

  Decl., ¶ 6. Given the national importance of this case, and given that TocMail is seeking an

  injunction against Microsoft’s use of the name “Safe Links,” this case may very well indeed go to

  trial. TocMail would likely not have the financial means to litigate this case in Washington. Id. at

  ¶ 14.

          TocMail’s current law firm represented TocMail’s CEO in obtaining several cybersecurity

  patents and has acquired years of knowledge regarding the cybersecurity at issue in this case. Id.

  at ¶¶ 10, 12. TocMail’s legal representatives have offered fee saving options if this case does

  indeed proceed to a local trial due to their long relationship history. Id. at ¶ 11. If TocMail were

  forced to hire another law firm in Washington, TocMail would either have to retain new counsel

  or local counsel, both of which would add significant fees to this case, especially considering that



                                                   12
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 13 of 17



  such new firm does not have in-depth knowledge regarding the cybersecurity at issue here. Id. at

  ¶ 13.

          Given the national importance of this case, this case is likely headed to trial, and TocMail

  does not have sufficient funds to litigate a trial in Washington. Id. at ¶ 14.

          Thus, it is clear that the relative means of the parties strongly weighs against transfer.

  8.      Trial Efficiency and Interests of Justice.

          a.      Local Interests.

          Microsoft contends that “the Southern District of Florida likely does not have a particular

  interest in trying this case.” Motion, p. 8. However, literally millions of residents of Florida use

  Office 365 making them unknowingly defenseless against the most-common, most-effective

  hacking attack. Floridians are just as interested in being safe from hackers as residents of

  Washington. 9

          It is commonly known that hackers use email links for phishing sites. However, the vast

  majority of malware is also delivered via email, with links being the delivery mechanism 88% of

  the time (not attachments). See Proofpoint article attached hereto as Exhibit “14.” Email links

  account for well over 80% of all hacking, and for good reason. In an analysis of 2,313 webserver

  configuration files on live phishing sites, 95% of the files were using IP Cloaking, the very attack




  9
    Microsoft also argues that Washington residents have a greater local interest in this case by citing
  Hoffman-La Roche Inc., 587 F.3d 1333, 1336 (Fed. Cir. 2009). However, in that case, neither party was
  from the chosen forum and there was “no connection between the case” and the chosen forum. Id. at 335.
  Additionally, the dispute in that case involved a defendant company comprised of a few scientists whose
  individual reputations were being impugned. Id. Apple attempted to rely on the same case to make a similar
  argument as Microsoft which the court rejected. “Apple has not identified any individuals whose reputations
  have been implicated by this action or how.” Rembrandt Wireless Techs., LP v. Apple Inc., No. 2:19-CV-
  00025-JRG, 2019 WL 6344470, at *3 (E.D. Tex. Nov. 27, 2019).



                                                      13
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 14 of 17



  at the center of this present case. 10 See Exhibit “15,” p. 6, “Inside a Phisher’s Mind,” which is

  attached hereto. The outcome of this case will determine the future course for the vast majority of

  hacking. To transfer this case to a likely prejudicial locale that is currently beyond TocMail’s

  means would be an injustice not only to Florida residents, but companies and people all around

  the world for many years to come.

          Moreover, Microsoft has already articulated that it is going to portray TocMail as making

  “preposterous accusations that Microsoft enriched itself by deceiving an entire industry” along

  with a slew of other inflammatory language. This language is bound to inflame Washington

  residents, resulting in undue prejudice that TocMail will not likely face in its chosen home forum.

  To transfer this case to a likely prejudicial locale that is currently beyond TocMail’s means would

  be a substantial injustice to Florida residents. Thus, the interests of justice favor this case being

  tried in this District.

          b.       Trial Efficiency.

          Microsoft contends that the Southern District of Florida has a busy docket. However, the

  Western District of Washington is facing “judicial emergencies” and unequipped to handle the

  current backlog of cases, at least in part due to it having only two of seven authorized judgeships

  filled. See “Short-Benched U.S. Trial Courts Face Post-Pandemic Crisis,” April 9, 2020, a true and

  correct copy of which is attached hereto as Exhibit “16.” The judicial vacancies in the Western

  District of Washington “are considered ‘judicial emergencies ’a term given to vacancies that

  increase the workload of the remaining judges,” and “courts like [the Western District of

  Washington] with a high percentage of judicial vacancies, will be among the least equipped to deal

  with the backlog.” Id. “The Western District of Washington has the highest ratio of vacancies to


  10
    The IP cloaked files were found on 95% of the Apache webservers. Other webservers used other
  techniques to execute IP cloaking, including “server-side scripts” and “javascript.” Ex. 15, p.6.

                                                    14
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 15 of 17



  authorized judgeships in the U.S.” Id. (emphasis added). Chief Judge Martinez stated: “The way

  I look at it, especially now with this pandemic, I don’t think we’re going to be getting more bodies

  in the door to help us until 2021 at the earliest,” and “in the meantime, that puts us in real bind.”

  Id.

         Thus, it is clear that trial efficiency strongly weighs against transfer.

  9.     The Forum’s Familiarity with the Governing Law.

         Microsoft claims that Washington has “a greater interest in further developing the laws

  relevant to the issues raised in this dispute.” Motion, p. 9. However, TocMail has alleged two

  claims in this action, one of which is contributory false advertising. TocMail was unable to locate

  any Ninth Circuit Court of Appeals case that addresses contributory false advertising and it appears

  that Washington State has addressed zero such cases. 11 In stark contrast, the Eleventh Circuit Court

  of Appeals has issued a decision regarding contributory false advertising with multiple district

  cases in Florida addressing contributory false advertising as well. 12 Thus, this Court is clearly more

  familiar with the governing law in this case.

         Moreover, the claims in the case relied on by Microsoft were governed by New York law,

  which is why the Court found that federal courts in New York would have more expertise with

  New York law. Food Mktg. Consultants, Inc. v. Sesame Workshop, No. 09-61776-CIV, 2010 WL

  1571206, *10 (S.D. Fla. Mar. 26, 2010).

         Thus, this factor weighs heavily against transfer.


  11
    The Ninth Circuit has addressed contributory trademark infringement but not contributory false
  advertising.
  12
    See Duty Free Ams., Inc. v. Estée Lauder Cos., 797 F.3d 1248 (11th Cir. 2015); Wyndham Vacation
  Ownership, Inc. v. Clapp Bus. Law, LLC, 411 F. Supp. 3d 1310 (M.D. Fla. 2019); Wyndham Vacation
  Ownership v. Reed Hein & Assocs., LLC, No: 6:18-cv-02171-GAP-DCI, 2019 WL 3934468 (M.D. Fla.
  Aug. 20, 2019); Westgate Resorts, Ltd. v. Castle Law Grp., No: 6:17-cv-1063-Orl-31DCI, 2019 WL
  4228551 (M.D. Fla. Aug. 21, 2019).

                                                    15
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 16 of 17



                                       III.    CONCLUSION

         All of the factors here weigh against transfer. TocMail’s home is in South Florida and

  Microsoft has a headquarters in Fort Lauderdale along with cybersecurity and regional sales groups

  directly relevant to this issues in this case. South Florida is not merely convenient, it is the only

  logical forum. Thus, TocMail respectfully requests that the Court deny Microsoft’s Motion to

  Transfer.

  Dated: May 21, 2020                           Respectfully submitted,
                                                By: /s/Joshua D. Martin
                                                Joshua D. Martin
                                                Florida Bar No. 028100
                                                josh.martin@johnsonmartinlaw.com
                                                JOHNSON & MARTIN, P.A.
                                                500 W. Cypress Creek Rd., Suite 430
                                                Fort Lauderdale, Florida 33309
                                                Telephone: (954) 790-6699
                                                Facsimile: (954) 206-0017

                                                Attorneys for Plaintiff, TocMail Inc.


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that, on this 21st day of May 2020, I electronically filed the

  foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record on the attached service list via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                        By:     /s/ Joshua D. Martin
                                                Joshua D. Martin




                                                   16
Case 0:20-cv-60416-RS Document 24 Entered on FLSD Docket 05/21/2020 Page 17 of 17



                                       SERVICE LIST

                        TOCMAIL INC. v. MICROSOFT CORPORATION
                                20-60416-CIV- SMITH/VALLE
 Joshua D. Martin                             Francisco O. Sanchez
 E-Mail: josh.martin@johnsonmartinlaw.com
 JOHNSON & MARTIN, P.A.                       E-Mail: sanchezo@gtlaw.com
 500 W. Cypress Creek Rd.                             orizondol@gtlaw.com
 Suite 430                                    Evelyn A.  Cobos
 Fort Lauderdale, Florida 33309               E-Mail: cobose@gtlaw.com
 Telephone: (954) 790-6699                            FLService@gtlaw.com
 Facsimile: (954) 206-0017                    GREENBERG TRAURIG, P.A.
                                              333 S.E. 2nd Avenue, Suite 4400
                                              Miami, Florida 33131
                                              Telephone: (305) 579-0500
                                              Facsimile: (305) 579-0717

                                              Mary-Olga Lovett (admitted pro hac vice)
                                              E-Mail: lovettm@gtlaw.com
                                              GREENBERG TRAURIG LLC
                                              1000 Louisiana Street, Suite 1700
                                              Houston, Texas 77002
                                              Telephone: (713) 374-3541
                                              Facsimile: (713) 374-3505




                                              17
